I concur in the result, but find myself unwilling to disagree with the opinion of the Court of Appeals upon the matter of proof as to the plea of former jeopardy.
This second trial, as I construe the opinion, was in the same court wherein this defendant, on the identical indictment, had been previously tried on the charge of murder in the first degree and convicted of murder in the second degree. It is unquestionably true that one is not required to offer proof of that of which the court takes judicial knowledge, and that the court should properly take judicial knowledge of its own records. "Judicial notice of such facts takes the place of proof and is of equal force. It displaces evidence, since it stands for the same thing." 20 Am.Jur. p. 47. 31 C.J.S. Evidence, § 50, pp. 619, 620.
Judicial knowledge, without more, sufficed to sustain the plea, and I find myself in accord with the Court of Appeals that the ruling requiring more probably injuriously affected defendant's case. *Page 50